             Case 1:20-cv-00675-KBJ Document 3-2 Filed 03/09/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


AMERICAN FEDERATION OF LABOR AND
CONGRESS OF INDUSTRIAL
ORGANIZATIONS,

                Plaintiff,

v.                                                       Civil Case No. 20-cv-00675

NATIONAL LABOR RELATIONS BOARD,

                Defendant.



                             DECLARATION OF CHRISTIAN SWEENEY

       I make the following declaration in accordance with 28 U.S.C. § 1746, subject to the

penalties of perjury:

        1.       My name is CHRISTIAN SWEENEY. I am over eighteen (18) years of age, and

fully competent to make this declaration, have personal knowledge of the facts below, and would

and could testify to them if called upon to do so.

       2.        I am employed by the American Federal of Labor & Congress of Industrial

Organizations (AFL-CIO) as Deputy Organizing Director. I have served in this position since

February 2011. Among my duties as Deputy Organizing Director, I work with AFL-CIO

affiliated unions to develop organizing strategies, and advise those affiliated unions on various

on-going organizing activities. Additionally, the AFL-CIO holds a monthly meeting of its

affiliated unions' organizing directors, where these organizing directors discuss strategy and

provide updates regarding on-going organizing activities. Through these and other contacts and




                                                 1
             Case 1:20-cv-00675-KBJ Document 3-2 Filed 03/09/20 Page 2 of 3




sources, I have access to and receive information about affiliated unions’ organizing plans and

programs.

        3.      1am aware that AFL-CIO affiliated unions are consistently and regularly filing

petitions for election with the National Labor Relations Board (NLRB). I am also aware of

organizing activity by affiliated unions that will result in the filing of election petitions with the

NLRB after April 16, 2020, the effective date of the NLRB’s new 2019 election rule.

        4.      For instance, I am aware that the International Association of Machinists and

Aerospace Workers (JAM) filed approximately 187 petitions for election in 2019. I am further

aware that the lAM has ongoing organizing drives that will result in the filing of election

petitions throughout 2020, including shortly after the effective date of the 2019 election rule. I

am additionally aware of at least two local unions of affiliate union UNITE-HERE that plan to

file election petitions in on-going organizing drives, most likely shortly after the effective date of

the 2019 election rule.

        5.       Additionally, I am aware that the NLRB provides public data regarding the filing

of election petitions. Because of this, lam aware that 1,993 election petitions were filed in fiscal

year 2019. The NLRB further provides monthly reports regarding representation cases

completed in that given month. These reports include details regarding the union involved in the

representation case. I have reviewed the monthly report for December 2019 and found that over

half of the representation cases closed that month involved AFL-CIO affiliated unions. This

information further shows that AFL-CIO affiliates are consistently and regularly filing petitions

for election.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



                                                    2
         Case 1:20-cv-00675-KBJ Document 3-2 Filed 03/09/20 Page 3 of 3




Executed: March 9, 2020

                                   Christian Sweeney




                                      3
